DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-15 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted October 8, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (US 2016/0204486 A1).
With regard to Claim 1, Kenney et al. disclose in Figures 12-14, a thermal management device, called a battery cooling heat exchanger (10), configured to be used in a battery box, called a battery unit (100), the device (10) comprising an extruded plate, called a cover plate (29), extending, along a longitudinal axis, between a front face (82) and a rear face (82), the extruded plate (29) including: a first channel (40), extending between the front face (82) and the rear face (82), between a first front aperture and a first rear aperture (apertures being formed by the inlet and outlet holes of the channel); a second channel (42), extending between the front face (82) and the rear face (82), between a second front aperture and a second rear aperture (apertures being formed by the inlet and outlet holes of the channel); the first channel (40) and the second channel (42) being configured to form a fluid circuit in which a coolant may flow; at least one encapsulation cavity, called a central tube section (80), extending between the front face (82) and the rear face (82), the encapsulation cavity (80) being configured to encapsulate a phase change material, or coolant; the device (10) also including: an inlet/outlet cap, called a manifold end cap (86) inserted into at least one encapsulation cavity (80) by a braze or otherwise sealingly joined together, at the front face (82); a diverting cap, called a U-flow end cap (94), inserted into at least one encapsulation cavity (80) by a braze or sealingly joined together, at the rear face (82); the diverting cap (94) forming a connecting channel, called turn portion (70), connecting the first rear aperture (inlet/outlet holes in the channel) to the second rear aperture (inlet/outlet holes in the channel), so as to connect the first channel (40) and the second channel (42), such that the coolant can flow between the first front aperture and the second front aperture, successively through the first channel (40), the connecting channel (70) and the second channel (42) (paragraphs 0081-0085; See Figures).  Kenney et al. do not specifically disclose the inlet/outlet cap including at least one plug inserted into at least one encapsulation cavity, and the diverting cap including at least one plug inserted into at least one encapsulation cavity.  Kenney et al. do teach that the manifold end cap (86), considered the inlet/outlet cap, and the central tube section (80), considered the encapsulation cavity, are arranged in face-to-face contact with one another such that the first flow passages (40) of the central tube section (80) are aligned and in fluid communication with the inlet flow passages (88) and the second flow passages (42) of the central tube section (80) are aligned and in fluid communication with the outlet flow passages (89) of the manifold end cap (86), and the manifold end cap (86) and the central tube section (80) are brazed or otherwise sealingly joined together (paragraph 0082).  Kenney et al. also disclose a similar arrangement for aligning the U-flow end cap (94) and the central tube section (80).  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a braze or to otherwise sealingly join together the inlet/outlet cap and the at least one encapsulation cavity, and the diverting cap and the at least one encapsulation cavity, since the plug of the instant invention and the braze (or other sealing means) of Kenney et al. are well known in the art to serve the same functional means for joining two parts together in alignment. 
With regard to Claim 2, Kenney et al. disclose in Figures 12-14, wherein the first channel (40) and the second channel (42) extend, in the extruded plate (29), along a rectilinear direction, in parallel to the longitudinal axis (paragraphs 0081-0085; See Figures).
With regard to Claim 12, Kenney et al. disclose in Figures 12-14, wherein the inlet/outlet cap, called a manifold end cap (86), and/or the diverting cap, called a U-flow end cap (94), is a one-piece component (paragraphs 0081-0085; See Figures). 
With regard to Claim 13, Kenney et al. disclose in Figures 12-14, comprising at least two different Phase Change Materials, the difference being one phase change material , or coolant, is warm, and the other phase change material, or coolant, is cooler, and wherein: a same encapsulation cavity (80) has two different mixed Phase Change Materials because Kenney et al. disclose that “by creating a two-pass flow path for the liquid coolant flowing through the heat exchanger (10) (thermal management device), the coolant traveling through the second set or flow passages (42) (second channel) is warmer in temperature than the liquid coolant traveling through the first set of flow passages (40) (first channel) as it has already completed a pass through the heat exchanger” (paragraph 0069), thereby meeting the claimed limitation of “two different phase change materials”.
With regard to Claim 14, Kenney et al. disclose in Figures 12-14, wherein the inlet/outlet cap (86) includes a fluid connector, called an inlet flow passage (88), engaged in the first front aperture (inlet/outlet holes of channels), permitting to connect the first channel (40) with an upstream fluid circuit, and a fluid connector, called an outlet flow channel (89), engaged in the second front aperture (inlet/outlet holes of channels) permitting to connect the second channel (42) with a downstream fluid circuit (paragraph 0082; See Figures). 
With regard to Claim 15, Kenney et al. disclose a battery box, called a battery unit (100) comprising a series of individual battery cell containers (12), comprising the device noted above (paragraphs 0053-0055).

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (US 2016/0204486 A1), as applied to Claims 1-2 and 12-15 above, and in further view of Seki et al. (US 2018/0238642 A1).
With regard to Claim 11, Kenney et al. disclose in Figures 12-14, and paragraph 8 above, wherein the extruded plate (29) is made of a thin sheet of metal (paragraph 0060). Kenney et al. do not specifically disclose wherein the extruded plate is made of aluminum or aluminum alloy. 
Seki et al. disclose a cooler configured to cool heat generated from a battery for a vehicle, the cooler (1) including a cooling plate (10) formed of a flat extruded profile made of aluminum or aluminum alloy and including a plurality of refrigerant passages (14) partitioned by a plurality of partition walls (13) parallel to each other along the longitudinal direction (paragraphs 0001, 0056). Before the effective filing date of the invention it would have been obvious to modify the device of Kenney et al. by manufacturing the extruded plate from an aluminum or aluminum alloy, because Seki et al. teach that aluminum or aluminum alloy is well known in the art as a coolant plate material, and it can reduce the height dimension of the coolant plate to make the device smaller and more cost effective (paragraphs 0006-0007).  

Allowable Subject Matter
10.	Claims 3-7 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  with regard to claims 3-7, the closest prior art, Kenney et al. (US 2016/0204486 A1), do not teach or fairly suggest wherein at least one plug, inserted into an encapsulation cavity, extends, along the longitudinal axis, between a first end and a second end, the plug including, between the first end and the second end, a recess; the extruded plate includes an inlet aperture, opening into the recess of the plug, so as to allow an adhesive inlet; such that the adhesive extends, around the plug, in the recess, so as to assemble the plug to the extruded plate; wherein the extruded plate includes a discharge aperture, opening into the recess of the plug, so as to allow adhesive discharge; wherein the diameter of the discharge aperture is lower than the diameter of the inlet aperture; wherein the recess forms an acute angle with respect to the longitudinal axis; and, wherein the plug includes at least one auxiliary recess, extending around the plug, between the recess and the first end or between the recess and the second end.
With regard to claims 8-10, the closest prior art, Kenney et al. (US 2016/0204486 A1), do not teach or fairly suggest wherein: the extruded plate includes a rear chamber, extending between the rear face and the first rear aperture as well as the second rear aperture, such that the first rear aperture and the second rear aperture open into the rear chamber; the diverting cap includes an insertion portion, inserted in the rear chamber, the insertion portion forming at least one groove, extending between the first rear aperture and the second rear aperture; so as to form a connecting channel, delimited by the groove and by the rear chamber, the connecting channel thus connecting the first channel to the second channel; wherein the insertion portion comprises two grooves, opposite from each other, each groove extending between the first rear aperture and the second rear aperture, each groove delimiting a connecting channel, together with the wall of the rear chamber, so that the device comprises two connecting channels, each connecting channel connecting the first channel to the second channel; and, wherein the extruded plate comprises an upper face and a lower face, the upper face and the lower face extending between the front face and the rear face, and wherein the insertion portion forms: an upper groove, facing the wall of the rear chamber adjacent to the upper face; a lower groove, facing the wall of the rear chamber adjacent to the lower face.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725